Case 4:20-cv-00186-AWA-RJK Document 1-3 Filed 12/10/20 Page 1 of 1 PagelD# 14
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in Sepiember 1974, is required for the use of the Clerk of Court lor the

IS 44 (Rev, 10/20)

purpose of initiating the civil docket sheet

1. (a) PLAINTIFFS
John Carver

(b) County of Residence of First Listed Plaintiff

Commonwealth of VA

(EXCEPT IN ULS. PLAINTIFF CASES)

(c) Attorneys (Firm Name. olddress, and Telephone Number)

John E. Messersmith, F. Alex Coletrane, 12350 Jefferson

Ave., Ste 300, Newport News, VA

23602, 757-223-4500

 

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORAL)

DEFENDANTS
The Fresh Market, Inc.

County of Residence of First Listed Defendant

Greensboro, NC

CIN U.S. PLAINTIFF CASES ONLY)

   
 

NOTE: IN LAND CONDEMNATION C
THE

RACT OF LAND INVOLVED

 

Attorneys (if Kiowa)

ES, USE THE LOCATION OF

Jessica G. Relyea, Sophia M. Brasseux, 901 Moorefield
Park, Dr., Ste 200, Richmond, VA 23236, 804-320-6300

 

IL. BASIS OF J URISDICTION (Place an “X" in One Box Only)

| 3 Federal Question

Et

U.S. Government
Plame

2

U.S. Government 4 Diversity

Detendant

C

(U.S. Government Nota Party)

(dicate Citizeuship of Parties in tem HD

 

IV. NATURE OF SUIT (Place an °N" in One Box Gul)

Citizen of This State

Citizen of Another State

Citizen or Subject ofa
Foreign Counuy

(For Diversity Cases Onhy)
PTE

|

DEF

[J !

IH. CITIZENSHIP OF PRINCIPAL PARTIES (rtace an “A

and One Rox for Dependant)

Incorporated of Principal Place

“in One Box for Plain?

PTF

i ]4

DEF

[i4

of Business fn This State

4

C2 O

Incorporated aif Prinetpal Place

f]s [xis

of Basiness In Another State

[]3 (33

Click here for: Nattre of S

Foreign Nation

 

OL

| G Lj 6

Code Deseripions.

 

| CONTRACT T

ORTS

FORFEITURE/PENALTY

OTHER STATUTES |

 

PERSONAL INJURY
310 Aivplane
7 315 Airplane Product
Liability
}] 320 Assault, Libel &
Slander

| 330 Federal Employers*

i Liability

110 Insurance
120 Marine
130 Miller Act

340 Marine

345 Marine Product
Liability

350 Motor Vehicle

355 Motor Vehicle
Product Liability

¢} 360 Other Personal

Injury
~_] 362 Personal Injury -

140 Negotiable Instrument
LJ 150 Recuvery of Overpayment
& Enforeement of Judgement
- 152 Recovery of Defaulted
Student Loans
(Excludes Veterans)
of Velcrin’s Benelits
[] 160 Stockholders’ Suits
LJ 190 Other Contract

151 Medicare Act
L] 153 Recovery of Overpayment

4

 

195 Contact Product Liability
196 Franchise

Medical Malpractice

PERSONAL INJURY
C] 3645 Personal Injury -

|] 625

422 Appeal 28 USC 158
423 Withdrawal

Drug Related Seizure
of Property 21 USC 881

BANKRUPFCY

F

 

 

 

 

Product Liability a0 Other 28 USC 157
[] 367 Health Cares Ei
Pharmaceutical PROPERTY RIGHTS
Personal Injury R20 Copyrivhts
Product Liability 830 Patunt |
[_] 368 Asbestos Personal 845 Patent -Abbrevialed
Injury Product New Drug Application
Liability 840 Trademark
PERSONAL PROPERTY LABOR 1 S80 Defend Trade Secrets =]
370 Other Fraud 710 Fair Labor Standards Actof 2016

H 371 Truth in Lending

[J 380 Other Personal
Properly Damage

CE] 385 Properly Damage
Praduet Liability

rl

 

REAL PROPERTY CIVIL RIGHTS

 

210. Land: Condumnation

220 Foreclosure

__] 440 Other Civil Rights
_] 441 Voting
442 Employment
443 Housing!
Accommodations

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

 

Employment

Other
| 448 Education

 

| 445 Amer, w/Disabilities -

| H16 Amer. wiDisabilities -

| 720 Labor Manugenent

740) Railway Labor Act
73) Family and Medical

790 Other Labor Litigation
|_| 791 Employee Retirement

Act

LJ

 

SOCIAL SECURITY

 

sO HIA (39ST)

862 Black Luny (923)

$63 DIWC/DIWW (4050)
864 SSID Title XV]

} 865 RSI (4050)

Relations

Leave Act

TTT |

L

zB [1]

jd

 

Incume Security Act FEDERAL TAX SUITS

Li

 

|_| 870 Taxes (U.S, Plain?
or Defendand)
[_} 871 IRS---Third Party

 

IMMIGRATION 26 USC 7609

 

PRISONER PETITIONS
Habeas Corpus:
a 463 Alien Detainee
rH 510 Motions to Vacate
Sentence
| $30 General
| 535 Death Penalty
Other:
540 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

462 Naturalization Application
465 Other fmmigration

Actions

 

LI

ry

 

375 False Clams Act

376 Qui Tam (1 USC
3729%a})

400 State Reapportionment

410 Antitvusi

430 Yanks and Bunking

450 Commivice

400 Deportition

470 Racketeer Influenced and
Comupt Organtzations

   

[} 480 Consumer Cred

(15 USC Las] or 1492)
ANS Telephone Consumer
Protection Act
490 Cable Sat TV
850 Secures Commodities!
Exchange
820 Other Stiuitarsy Schous
SY] Agiival
883 Envirenisentil Matters

 

SOS Fresdom of Information
Act

S96 Arbitration

899 Administrative Procedure
AewReview or Appeal of
Avenes Decision

930 Constituuonalily of
State Statutes

 

 

V. ORIGIN {Place an “X" in One Box Only)
[x] Removed [rom
State Court

| Original 3

Proceeding

VI. CAUSE OF ACTION

 

Remanded from
Appellate Court

4 Reinstated or
UO Reopened

OJ 5 Transferred from
Another District
(specify)

Transfer

Cite the U.S. Civil Statute under which you are filing (Do nor cite jurisdictional statutes ustless diversity):
28 USC 1332(a) and 1441: Removal of diversity action for personal injury claim.

Brief description of cause:
Plaintiff allegedly injured from a slip and fall at the Defendant's store.

CT 6 Multidistrict
Litigation -

Ll S Multidistrict
Litigation -
Direet Vile

 

 

 

 

VI. REQUESTED IN [] CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: JNDER RULE 23, F.R.Cv.P, 2000000 JURY DEMAND: Byes CjNo
VIEL. RELATED CASE(S)
Fe ! (See instructions) - /
IF ANY UDGE DOCKET NUMBER ee
DATI SIGNATURE OF ATTORNEY OF RECORD
12/10/2020

 

FOR OFFICE USE ONLY

RECEIPT + AMOUNT

 

APPLYING FP

JUDGE

MAG, JUDGE
